Stephenson, J.
It is not necessary to go into a lengthy dissertation either as to the law governing these cases or as to the facts upon which the law shall operate in each particular case.
Suffice it to say that the evidence as to the employment of force, violence, threats, intimidation, persuasion, peaceful or otherwise, on the part of defendants, as a union and as individuals, toward the employees of the five concerns, was clear and convincing. The union, so far as the evidence discloses, did not actively engage in any of the acts of violence and intimidation as a union or local, and the dictates of ordinary intelligence can readily understand why this is so. The gentlemen who compose this organization are of far more than ordinary intelligence and are wifee enough to guard against the ex-istanee of facts that would constitute their organization an unlawful conspiracy; ,but the union was passive with full knowledge of existent conditions and the court, must conclude, passively assented to all that was done by its members.
The one thing that confuses this court is the fact that this body of men, practically all of them unhyphenated Americans, with a high degree of intelligence, at a time when the country was straining every nerve to get back from a war basis to a *62commercial basis at the beginning of a period of deflation, could expect to gain anything by a ” walk-out” and subsequent acts of violence and intimidation.
The civilian mind revolts at the sight of blood, and no organization, however meritorious its contention may be, can hope to attain its ends by the process of blood-letting in time of peace in a country where “each man is the peer uf every other. ’ ’
What the court has said along this line, is in the utmost good humor with the hope that these defendants, each and all of whom deported themselves as gentlemen during the progress of these cases, will think, each for himself, and determine each for himself whether or not force and intimidation are fallacies, fruitful of naught but trouble for the man or set of men who resort thereto.
The employees of these concerns at the time of these acts of violence and intimidation were under contract with their employers for a definite time. True, the terms of these contracts varied, but that fact is of no importance and can not effect the issues herein. It may be conceded that each and all these contracts were entered into since the declaration of strike and subsequent walk-out and were made and entered into for the purpose of these suits. They may be pure camouflage (a War term, it is to be hoped, is not out of place in this finding). But there’s nothing to show that the contracts were not bona fide.
The right to contract is not a natural ri'ght, but it is the first relative right that man has when he becomes a social entity. His existence as a member of society depends on it, and our forbears attached so much sanctity to the right to contract that they forbade by constitutional provision that a law should be passed impairing the obligations of contracts.
At common law, he who maliciously interfered with a contract was liable in tort to the party injured. If his financial condition was such that nothing could be realized upon a judgment at law, or if the interference was continuing or the conditions were such that the damages could not be measured, the *63Chancellor intervened with the equitable remedy of injunction. We have no statutes in derogation of the common law along this line, and equity is the same today as five hundred years ago, except for its increased and enlarged jurisdiction.
“Malicious interference” means but little in the law of contracts today. “Intent to injure” and “malicious interference” are synonamous and interchangeable terms, and simply mean that conditions of mind that accompanies the willful and conscious meddling of a person or persons with a contract in which he or they have no interest.
It would be presumptive in the court to cite authorities to sustain this proposition.
In dilating to some extent upon the contract law and the interposition of courts of equity, the court has not lost sight of the fact that organized labor has rights that all courts are bound to respect.
Labor has the right to organize. It has the right to a proper wage and proper hours and proper working conditions. It has the right to strike to advance its cause, it may reasonably picket the employers premises and may use peaceful persuasion with a view to inducing employees not under contract for a definite term to ■ quit their employment; it may peaceably intercept prospective employees and make statement of its claim, argue its case and do all other things a citizen or class of citizens may lawfully do to win converts to its cause, but labor can go no further.
It is also contended that “no peril is imminent” in these cases. This is a question of fact that must be resolved in favor of plaintiff in each of these cases.
Defendants further contend that there is no evidence indicating that irreparable injury would result if an. injunction were not granted.
“Irreparable injury” is a legal conclusion and amounts to nothing in the law of practice and procedure, unless and until ah embyronie condition is shown, which if permitted to germinate will naturally and necessarily produce injury, the nature *64of which, in the particular case, being such that reparation can not be made therefor.
As a finality, it resolves itself into a question of fact, and the court must resolve this fact in favor of each of plaintiffs herein.
The court has endeavored to pass upon all the questions raised in these eases, and has given a general resume of the law applicable, as the court understands it, lack of time preventing a more exhaustive opinion.
The finding of the court must be in favor of plaintiff in each of these cases, and a perpetual and permanent injunction is allowed as prayed for in each case.
A decree may be drawn in each case in accordance with this finding.
■ If counsel can not agree as to what such decree should contain, each side may prepare and present separate decrees to the court for approval.
Defendant’s exceptions will be noted in each case separately and severally.